DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 1/14/2022.
Claims 1-13 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/14/2022, 4/12/2022, and 8/23/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,288,770. Although the claims at issue are not identical, they are not patentably distinct from each other because anticipated.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 10,817,985. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate those of the instant application.
Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,825,139. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate those of the instant application.
Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,817,989. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over
‘Gao’ (US 2020/0382793 A1) in view of ‘Kim’ (“Dynamic frame resizing with
convolutional neural network for efficient video compression,” 2017; cited and copy
provided in U.S. Patent Application No. 16/656,812).
13. Regarding claim 1, Gao teaches an electronic device for displaying an image by
using an artificial intelligence (Al) (e.g. Figure 1, terminal 110; also see [0035]-[0036],
[0045] and Figures 22-23), the electronic device comprising:
a display (see Note Regarding Display below); and
one or more processors configured to execute one or more instructions stored in
the electronic device (e.g. [0349], Figure 23, processor 2301 executing
program 2332 or 2341), to:
receive, from a server, Al data ([0258]-[0260], processing manner and down-sampling information included in received bit stream; Note that “down-sampling” is a synonym for “downscaling” in this context, and that up-sampling is similarly a synonym for “upscaling”) that is related to Al down-scaling an original image to a first image through a down-scaling neural network (NN) that operates according to first NN setting information, ([0259], the down-sampling information includes a down-sampling proportion and/or a down-sampling method, both of which are related to downscaling that was performed to transform an original image to a first image at an encoder - e.g. Figure 5; e.g. [0060], the downscaling can be performed using a neural network; Such downscaling via a neural network falls within the scope of “artificial intelligence (Al) down-scaling”; Accordingly, the processing manner and downscaling information are within the scope of Al data; see Note Regarding Neural Network below) that operates according to first NN setting information (e.g. [0059], the downscaling – including via NN as noted above - is set to achieve one of a group of preset downscaling proportions/ratios), and an image data generated through an encoding on the first image ([0256]-[0257], Figure 19, S1902, received encoded data includes a frame or frames of video image data), the first NN setting information being selected from a plurality of first NN setting information ([0059], the downscaling - including via CNN as noted above - is set to achieve one of a group of preset downscaling proportions/ratios);
decode the image data to obtain a second image ([0264], Figure 19,
S1906);
determine whether to perform Al up-scaling through an up-scaling NN,
based on the Al data ([0258], Figure 19, S1904, processing manner is determined to be down-sampling or full-resolution; Figure 19, upscaling at S1908 is performed if down-sampling manner was used, but not performed if full-resolution manner was used; e.g. [0242], up-sampling method used at decoder may be same as that used at encoder, such as an Al, CNN sampling method; see Note Regarding Neural Network below);
based on the Al up-scaling being determined to be performed (Figure 19,
S1905 et seq.): 
select, based on the Al data, second NN setting information that is paired
with the selected first NN setting information ([0270]-[0272], Figure 19, S1908, selection of up-sampling that uses the same method as and a reciprocal proportion of the down-sampling, which are both determined based on received Al data as mapped above; As noted above - e.g. [0242] - both the down-sampling and the up-sampling may use a neural network method; see Note Regarding Neural Network below), from a plurality of second NN setting information (e.g. [0059]-[0060], a plurality of different settings are possible for downscaling, and so a plurality of different corresponding settings are possible for the upscaling, which reverses effects of the downscaling); 
obtain a third image corresponding to the original image by performing the Al up-scaling on the obtained second image through the up-scaling NN that operates according to the selected second NN setting information ([0270]-[0272], Figure 19, S1908, up-sampling is performed to convert decoded image to original size - i.e. size prior to down-sampling performed at decoder; see Note Regarding Neural Network below); and provide, on the display of the electronic device, the obtained third image (e.g. [0045], decoded and reconstructed video frame is displayed on terminal; see Note Regarding Display below); and
provide, on the display of the electronic device, the obtained third image (Figure 19, S1910); and
based on the Al up-scaling of the obtained second image being determined to be not performed (Figure 19, S1910): 
output the obtained second image (Figure 19, S1910, decoded/second image is obtained and no upscaling is performed).
Note Regarding Display. Gao teaches a terminal (e.g. Figure 1, terminal 110)
that displays decoded and reconstructed video frames ([0045]). Gao teaches an
example electronic device that may be a terminal ([0349], Figure 23), but this example
does not explicitly include a display.
However, Examiner takes Official Notice that it is old and well known in the art of
image analysis to incorporate a display into an electronic device and to use the display
to display image data. This allows visual information received and/or processed by the
electronic device, including the image data, to be efficiently communicated to a user.
Before the effective filing date of the claimed invention, it would have been
obvious to one of ordinary skill in the art to modify the electronic device of Gao with a
display for displaying image data in order to improve the device with the reasonable
expectation that this would result in a device that could display decoded and
reconstructed image data, as suggested by Gao itself, and thereby allow that image
data to be communicated efficiently to a user.
Note Regarding Neural Network. Gao teaches several examples of “common
sampling methods” that can be used for down-sampling, such as “a convolutional neural
network (CNN)-based algorithm” ([0060]). Gao further teaches that the “sampling
methods used by the up-sampling method and the down-sampling method may be the
same or may be different” ([0242]). As examples, Gao teaches “it may be that both use
a bilinear interpolation sampling method, or one uses a bilinear interpolation sampling
method, and the other uses a CNN sampling method” ([0242]).
The teachings above demonstrate that an embodiment using convolutional
neural networks (CNNs) to perform both downscaling and upscaling falls within the
scope of Gao’s disclosure. Nevertheless, Gao does not explicitly describe this specific
embodiment. Accordingly, Gao discloses a genus encompassing the claimed species,
but does not expressly disclose the particular claimed species. See MPEP 2144.08.
However, Kim does teach performing video image compression using a CNN to
perform Al downscaling prior to encoding (Figure 5, DSCNN) and also using a CNN to
perform Al upscaling after decoding (Figure 5, USCNN).
As noted above, Gao teaches an example where bilinear interpolation is used for
one of downscaling or upscaling, and a CNN is used for the other ([0242]). Kim
teaches that such an exemplary technique that only uses a CNN for upscaling, and
relies on bi-cubic or bilinear filtering for downscaling, has limited performance (Section
4, first paragraph; contrasting to Section 3) and that improved performance can be
achieved by using CNNs for both downscaling and upscaling (e.g. Section 4, first
paragraph).
Before the effective filing date of the claimed invention, it would have been
obvious to one of ordinary skill in the art to modify the electronic device of Gao with the
use of CNNs for both downscaling and upscaling of Kim in order to improve the device
with the reasonable expectation that this would result in a device that achieved
improved performance relative to alternatives that would use a CNN for only one
sampling operation. This technique for improving the device of Gao was within the
ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art to
combine the teachings of Gao and Kim to obtain the invention as specified in claim 1.
Regarding claim 2, Gao in view of Kim teaches the electronic device of claim 1, and Gao further teaches to: 
identify whether the first image is obtained by performing the Al down-scaling of the original image, based on the Al data ([0258]-[0260], processing manner flag bit is read as part of Al data to determine whether down-sampling was performed, or whether full-resolution imagery was used instead); and 
based on the first image being identified to be obtained by performing the Al down-scaling of the original image (i.e. path extending from the bottom of S1904 in Figure 19), determine to perform the Al up-scaling of the obtained second image ([0270]-[0273], Figure 19, SI908, upscaling is determined to be performed when downscaling was performed).


Regarding claim 3, Gao in view of Kim teaches the electronic device of claim 1,
and Gao further teaches to:
identify whether the first image is obtained by performing the Al down-scaling of
the original image, based on the Al data ([0258]-[0260], processing manner
flag bit is read as part of Al data to determine whether down-sampling was
performed, or whether full-resolution imagery was used instead), and
whether the up-scaling NN is available ([0318], [0320], decoding mode may be
selected based on environment information, such as an application
scenario; [0319], this is consistent with selection of encoding mode; [0060]-
[0061], sampling mode may be selected based on application environment,
with a faster/worse-performing sampling method being available when real-time performance is required by an application, and a slower/better performing sampling method being available when real-time performance is not required by an application; e.g. [0101], the CNN is the slowest and best-performing sampling method; Accordingly, determining decoding mode based on application environment includes determining whether a particular sampling mode, such as a CNN, is available for a given application); and 
based on the first image being identified to be obtained by performing the Al down-scaling of the original image (i.e. path extending from the bottom of S1904 in Figure 19), and based on the up-scaling NN being identified to be available (i.e. based on selection of a decoding mode for which CNN upscaling is available), determine to perform the Al up-scaling of the obtained second image (e.g. Figure 19, S1908, upscaling is determined to be performed).

Regarding claim 4, Gao in view of Kim teaches the electronic device of claim 1,
and Gao further teaches that the Al data comprises information related to at least one of
a difference between the original image and the first image ([0259], Al data indicates
down-sampling proportion, which represents the difference in resolution between
the original image and the first/downscaled image; also see e.g. [0057]), a bitrate
regarding the image data, a quantization parameter regarding the image data, a
resolution of the first image (e.g. [0260]-[0262], resolution information), or a codec
type used to encode the first image.
With regard to claims 5-8, claims 5-8 are rejected same as claims 1-4 and the arguments similar to that presented above for claims 1-4 are equally applicable to claims 5-8, and all of the other limitations similar to claims 1-4 are not repeated herein, but incorporated by reference.
Regarding claim 9, Gao teaches a server for providing an image using an
artificial intelligence (Al) (e.g. Figure 1, server 120; also see [0035]-[0036] and
Figures 21 and 23), the server comprising:
one or more processors configured to execute one or more instructions stored in
the server (e.g. [0349], Figure 23, processor 2301 executing program 2332 or
2341), to:
determine whether to perform Al down-scaling on an original image ([0111 ] et
seq., Figure 8, S804, it is determined whether down-sampling processing or full-resolution processing should be used; Note that “down-sampling” is a synonym for “downscaling” in this context, and that up-sampling is similarly a synonym for “upscaling”; e.g. [0060], the down-sampling may be performed using a convolutional neural network (CNN), which would fall within the scope of “Al down-scaling”);
based on the Al down-scaling on the original image being determined to be
performed (i.e. proceeding from S804 to S806 in Figure 8),
select first neural network (NN) setting information from a plurality of first
NN setting information (e.g. [0059], the downscaling - including via NN as noted above - is set to achieve one of a group of preset downscaling proportions/ratios; also see Figure 8, S806; also see Note Regarding Neural Network below);
obtain, by a down-scaling NN, a first image by performing the Al down-scaling on the original image, the down-scaling NN operating according to the selected first NN setting information ([0123]-[0214], Figure 8, S808, video frame image is down-sampled to achieve the set down-sampling proportion setting; see Note Regarding Neural Network below);
obtain image data by encoding the obtained first image ([0125] et seq.,
Figure 8, S810, frame image, which was down-sampled at S808, is encoded); and
transmit, to an electronic device, the image data and Al data related to the
Al down-scaling, the Al data being used to select second NN setting information
paired with the selected first NN setting information ([0270]-[0272], Figure 19, S1908, selection of up-sampling that uses the same method as and a reciprocal proportion of the down-sampling, which are both determined based on received Al data as mapped above; As noted above - e.g. [0242] - both the down-sampling and the up-sampling
may use a neural network method; see Note Regarding Neural Network below) from a plurality of second NN setting information for Al up-scaling (e.g. [0059]-[0060], a plurality of different settings are possible for downscaling, and so a plurality of different
corresponding settings are possible for the upscaling, which reverses effects of the downscaling),
wherein the Al up-scaling is performed by an up-scaling NN that operates according to the selected second NN setting information ([0270]-[0272], Figure 19, SI908, up-sampling is performed to convert decoded image to original size - i.e. size prior to down-sampling performed at decoder - using selected reciprocal of down-sampling proportion setting; see Note Regarding Neural Network below).
Note Regarding Neural Network. Gao teaches several examples of “common
sampling methods” that can be used for down-sampling, such as “a convolutional neural
network (CNN)-based algorithm” ([0060]). Gao further teaches that the “sampling methods used by the up-sampling method and the down-sampling method may be the
same or may be different” ([0242]). As examples, Gao teaches “it may be that both use
a bilinear interpolation sampling method, or one uses a bilinear interpolation sampling
method, and the other uses a CNN sampling method” ([0242]).
The teachings above demonstrate that an embodiment using convolutional
neural networks (CNNs) to perform both downscaling and upscaling falls within the
scope of Gao’s disclosure. Nevertheless, Gao does not explicitly describe this specific
embodiment. Accordingly, Gao discloses a genus encompassing the claimed species,
but does not expressly disclose the particular claimed species. See MPEP 2144.08.
However, Kim does teach performing video image compression using a CNN to
perform Al downscaling prior to encoding (Figure 5, DSCNN) and also using a CNN to
perform Al upscaling after decoding (Figure 5, USCNN).
As noted above, Gao teaches an example where bilinear interpolation is used for
one of downscaling or upscaling, and a CNN is used for the other ([0242]). Kim
teaches that such an exemplary technique that only uses a CNN for upscaling and
relies on bi-cubic or bilinear filtering for downscaling has limited performance (Section
4, first paragraph; contrasting to Section 3) and that improved performance can be
achieved by using CNNs for both downscaling and upscaling (e.g. Section 4, first
paragraph).
Before the effective filing date of the claimed invention, it would have been
obvious to one of ordinary skill in the art to modify the server of Gao with the use of
CNNs for both downscaling and upscaling of Kim in order to improve the server with the
reasonable expectation that this would result in a server that achieved improved performance relative to alternatives that would use a CNN for only one sampling
operation. This technique for improving the server of Gao was within the ordinary ability
of one of ordinary skill in the art based on the teachings of Kim. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gao and Kim to obtain the invention as specified in claim 9.
Regarding claim 10, Gao in view of Kim teaches the server of claim 9, and Gao further teaches to determine whether to perform the Al down-scaling on the original image, based on any one or any combination of a resolution of the original image ([0111]-[0114], resolution is a type of coding information used to determine whether to use down-sampling processing manner), a type of the original image ([0113], [0115], image feature information may also be used to determine whether to use down-sampling processing manner; e.g. [0116], image feature info, such as QP, may be classified to determine a type of image in order to determine the processing manner; also see e.g. [0118]-[0120]), and a type of an object included in the original image.
Regarding claim 11, Gao in view of Kim teaches the server of claim 9, and Gao further teaches to: 
verify whether the down-scaling NN is available; and
based on the down-scaling NN being verified to be available, determine to perform the Al down-scaling on the original image ([0060], various down-sampling methods are available, including Al down-scaling via CNN, each with different calculation complexities; [0060]-[0061], down-sampling method can be selected based on environment factors, such as what processing capabilities are available; [0061], since higher calculation complexity indicates higher quality, a higher-complexity method will be used unless the current environment does not have enough capability to process it; e.g. [0101], CNN has highest-quality and highest-computational requirements; Accordingly, this selection taught by Gao will include determining whether CNN down-sampling is available given current environment factors, and if it is available, determining to use the CNN; Also see e.g. [0106]-[0108]).
Regarding claims 12-13, Gao in view of Kim teaches the electronic device of claim 1 and the server of claim 9, and Gao further teaches wherein the selected second/first NN setting information comprises an upscaling/downscaling parameter for constituting the up-scaling/down-scaling NN (paragraphs [0076-0077, 0088, 0108, 0179-0180, 0188, 0189, 0201]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669